DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 9/16/2021. Claims 7 and 17 have been amended. Claims 1-20 are pending.
	The amendments have overcome the claim objections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

	In response to arguments made on pages 6-8 of the remarks that Leung does not disclose the claimed feature “input XOR circuits coupled to receive the input data from the ECC encoder and to output XOR'ed data as the payload data to the memory”, it is noted that examiner has a different interpretation of the claim language and Leung. It is first clarified that the claimed feature recites XOR circuits to receive input data from the ECC encoder, and there is no recitation in this feature that the XOR circuits receive ECC data provided by the ECC encoder in the previous claim feature “an ECC encoder coupled to receive input data and to provide the ECC data to the memory for each data i1[63:0] written to memory array 101. Leung in Fig 10 par. [0122], as cited on page 4 of the Non-Final Rejection, discloses data Di[0], Di[1] and Di[44] on which exclusive OR operation is performed to generate check bits S1-S7. Table 1 which precedes par. [0122] states different check bits for corresponding data bits from data Di as a result of performing exclusive OR operations on the data bits. It is implicit from this disclosure that exclusive OR gates are present to perform these exclusive OR operations. Fig 1 and par. [0035] – [0037] has already established that data Di1- and its corresponding check bits are written to memory array 101. Additionally, par. [0121] together with par. [0122] describes in relation to Fig 10 that the exclusive OR operations are performed to detect the stuck-at faults on the ECC check bits stored in the memory array 101. Accordingly, it can be concluded that the data Di[0], Di[1] and Di[44] on which exclusive OR operations are performed, are written to the memory array. For these reasons provided, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (20050044467, pub. Feb. 24, 2005), hereinafter “Leung”, in view of Koss et al. (20030105999, pub. Jun. 5, 2003), hereinafter “Koss”.

Regarding independent claim 1, Leung discloses:
A system within an integrated circuit (see Leung, Fig 1, Fig 7, par. [0002]: present invention relates to a method and apparatus of error detection and correction in a semiconductor memory that works with on-chip built-in-self-test logic), comprising: 
a memory having a plurality of data words, each data word comprising payload data and error correction code (ECC) data (see Leung, Fig 1, par. [0030]: memory array 101 includes a plurality of sub-arrays, and see par. [0037]: The first write data value Di1 [63:0] and the first check bit CB1[7:0] (i.e., memory data word MD[71:0]) is written to memory array 101 at the location identified by write buffer tag address WBTag[14:0]); 
an ECC encoder coupled to receive input data and to provide the ECC data to the memory for each data word, the ECC data being based upon the input data (see Leung, Fig 1, par. [0035]: The first write data value Di1[63:0] is applied to ECC generator 202.  In response, ECC generator 202 generates a first error correction check bit signal CB1[7:0], and see par. [0037]: The first write data value Di1 [63:0] and the first check bit CB1[7:0] (i.e., memory data word MD[71:0]) is written to memory array 101 at the location identified by write buffer tag address WBTag[14:0]); 
input XOR circuits coupled to receive the input data from the ECC encoder and to output XOR'ed data as the payload data to the memory (see Leung, Fig 10, par. [0122]: in the first column of controllability matrix 1100, an exclusive OR operation is performed on the input data bits Di[0], Di[1] and Di[44].  When the input data bits Di[0], Di[1] and Di[44] all have logic "1" values, and the remaining input data bits Di[2:43] and Di[45:63] all have logic "0" values, check bit So has a logic "1" value, and check bits S1-S7 all have logic "0" values, and see par. [0123]: The controllability matrix 1100 of FIG. 10 shows that the states of the ECC check bits can be controlled by different test data patterns of the input data word Di[0:63]); 
output XOR circuits coupled to receive the payload data from the memory and to output XOR'ed data (see Leung, Fig 1, Fig 7, par. [0087]: memory device 700 replaces error detection/correction circuit 106 with a modified error detection/correction circuit 706.  Error detection/correction circuit 706 includes check bit generator 111, syndrome generator and decoder 712, and error correction unit 713, where error detection/correction unit 706 is implemented using combinational logic, and see Fig 9 par. [0100]: Error Correction Unit 713 is divided into 2 sections, a data section (which includes exclusive OR gates 900-963 and OR gates 1000-1063) and a check bit section (which includes exclusive OR gates 964-971). When no errors exist, exclusive OR gates 900-963 pass the read data value RD[63:0] to the output bus CD[63:0] without any alteration); 
an ECC decoder coupled to receive the ECC data from the memory and the XOR'ed data from the output XOR circuits, the ECC decoder having output data and error messages as an output (see Leung, par. [0101]: When a single-bit error exists, syndrome generator and decoder 712 provides a correction signal having one logic "1" bit (at a location corresponding to the single-bit error). As a result, the associated exclusive OR gate inverts the applied read data bit, thereby correcting this bit.  For example, if COR[2] has a logic "1" value, then OR gate 1002 provides a logic "1" value to associated exclusive OR gate 902.  As a result, exclusive OR gate 902 provides an output signal CD[2] that is the inverse of the input signal RD[2], and see Fig 1 par. [0046]: The read data word RD[63:0] is input to check bit-generator 111.  The check-bit generator 111, similar to ECC generator 202 (FIG. 2), generates an 8-bit ECC check bit value in response to read data word RD[63:0].  This ECC check bit value is provided to syndrome generator and decoder 112.  Syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the corresponding ECC check bits provided by check bit generator 111.  The resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors.  In the case of a single-bit error, syndrome generator and decoder 112 generates an 8-bit signal identifying the location of the error bit from the syndrome, and activates a single-error identifier signal (1-ERR) to a logic high state); …

Leung does not disclose:
… a controller configured to run a transparent memory built-in self-test (TMBIST) process and having test data and test address and control signals as outputs; 
a processor configured to execute an application to generate application data and application address and control signals; and 
a first multiplexer circuit coupled to select either the test data or the application data to provide as the input data to the ECC encoder; 
a second multiplexer circuit coupled to select either the test address and control signals or the application address and control signals to provide to the memory; 
wherein access to the memory is provided to the processor and the controller during active operation of the application executed by the processor; and 
wherein the controller is configured to use the TMBIST process to test the memory during the active operation of the application.

However, Koss discloses:
… a controller configured to run a transparent memory built-in self-test (TMBIST) process and having test data and test address and control signals as outputs (see Koss, Fig 2, par. [0027]: The electronic test circuit 200 can be built into the address and I/O circuitry of the RAM circuit 105 and can be programmed to test every cell 110 of the RAM array 250. The electronic test circuit 200 includes the control circuit 210 which controls the flow of the built-in test and the address selection circuit 120, and see Fig 3 par. [0030]: control circuit 210 controls the execution of the test that is performed on the RAM array 250, and see par. [0035]: The sequencer control input 356 receives various commands from the first control-circuit output 341 of the control circuit 210, and see par. [0031]: March tests that can be employed to test the RAM array 250); 
a processor configured to execute an application to generate application data and application address and control signals (see Koss, Fig 3, par. [0036]: The third address-multiplexer data input 369 receives RAM memory storage cell 110 addresses during normal operation of the RAM circuit 105, and see par. [0037]: when the second command 363 instructs the address multiplexer 365 to select the third address-multiplexer data input 369 as its active input, the address multiplexer 365 transfers contents of the third address-multiplexer data input 369 to the address-multiplexer output 370.  The address-multiplexer output 370 transfers its contents to the RAM address register 305); and 
a first multiplexer circuit coupled to select either the test data or the application data to provide as the input data to the ECC encoder (see Koss, Fig 3, par. [0045]: When the control circuit 210 instructs the data-in multiplexer 1305 that it is executing the test, the third control-circuit output 343 transmits a command to the data-in-multiplexer control input 1308 to select the first data-in-multiplexer data input 1306 as the active input and to transfer contents of the first data-in-multiplexer data input 1306 to the data-in-multiplexer output 1309.  Otherwise, the third control-circuit output 343 transmits a command to the data-in-multiplexer control input 1308 to select the second data-in-multiplexer data input 1307 as the active input and to transfer contents of the second data-in-multiplexer data input 1307, i.e., normal operational data 380, to the data-in-multiplexer output 1309, and see par. [0049]: output test data 1310 to slice array 118 through 1320, and see par. [0051]: output data from slice-array to multiplexer 1330 and the exclusive-OR gate 1340, and see par. [0057]: The output of each exclusive-OR-gate output 1343 is transferred to its associated error detection circuit input 231); 
a second multiplexer circuit coupled to select either the test address and control signals or the application address and control signals to provide to the memory (see Koss, Fig 3, par. [0036]: The address multiplexer 365 also has first, second and third address-multiplexer data inputs 367,368,369 and an address-multiplexer output 370.  The first address-multiplexer data input 367 receives the incremented/decremented memory address 360 from the sequencer output 358.  The second address-multiplexer data input 368 receives an initial self-test memory address 372, wherein the initial self-test memory address 372 is the memory address 360 of the first cell 110 selected for test.  The third address-multiplexer data input 369 receives RAM memory storage cell 110 addresses during normal operation of the RAM circuit 105, and see par. [0037]: second command 363 instructs the address multiplexer 365 to select either 367, 368, or 369 as active input. The address-multiplexer output 370 transfers its contents to the RAM address register 305, and see par. [0038]: address register 305 output to 118); 
wherein access to the memory is provided to the processor and the controller during active operation of the application executed by the processor (see Koss, Fig 3, par. [0045]: When the control circuit 210 instructs the data-in multiplexer 1305 that it is executing the test, the third control-circuit output 343 transmits a command to the data-in-multiplexer control input 1308 to select the first data-in-multiplexer data input 1306 as the active input and to transfer contents of the first data-in-multiplexer data input 1306 to the data-in-multiplexer output 1309.  Otherwise, the third control-circuit output 343 transmits a command to the data-in-multiplexer control input 1308 to select the second data-in-multiplexer data input 1307 as the active input and to transfer contents of the second data-in-multiplexer data input 1307, i.e., normal operational data 380, to the data-in-multiplexer output 1309); and 
wherein the controller is configured to use the TMBIST process to test the memory during the active operation of the application (see Koss, Fig 3 par. [0030]: control circuit 210 controls the execution of the test that is performed on the RAM array 250, and see par. [0039]: The first control-circuit input 336 receives the contents of the first comparator output 377.  When the first comparator output 377 indicates that the contents of the RAM address register 305 is the same as the initial self-test memory address 372, the control circuit 210 is so informed at first control-circuit input 336.  When the second comparator output 378 indicates that the contents of the RAM address register 305 is the same as the final self-test memory address 379, the control circuit 210 is so informed at second control-circuit input 337.  The control circuit 210 may sweep through various test sequences and may repeat those test sequences in various orders before it terminates the test).

Leung and Koss are analogous arts, because they are about memory testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Leung, with the features of Koss described above which includes a control circuit 210 that controls the execution of a test 

Independent claim 13 is the method claim corresponding to claim 1 and is therefore rejected according to the same reasons given above for claim 1.

	Regarding claim 2, the combination of Leung and Koss further discloses wherein the test address and control signals and the application address and control signals are configured to determine a data word to be accessed within the memory (see Koss, Fig 3, par. [0045]: When the control circuit 210 instructs the data-in multiplexer 1305 that it is executing the test, the third control-circuit output 343 transmits a command to the data-in-multiplexer control input 1308 to select the first data-in-multiplexer data input 1306 as the active input and to transfer contents of the first data-in-multiplexer data input 1306 to the data-in-multiplexer output 1309. Otherwise, the third control-circuit output 343 transmits a command to the data-in-multiplexer control input 1308 to select the second data-in-multiplexer data input 1307 as the active input and to transfer contents of the second data-in-multiplexer data input 1307, i.e., normal operational data 380, to the data-in-multiplexer output 1309).

Regarding claim 3, the combination of Leung and Koss further discloses wherein the TMBIST process comprises a plurality of marches, each march comprising a pattern to XOR with contents of cells within the memory (see Leung, par. [0122]: in the first column of controllability matrix 1100, an exclusive OR operation is performed on the input data bits Di[0], Di[1] and Di[44], and see par. [0123]: controllability matrix 1100 illustrates that all of the ECC check bits can be toggled in response to different test data patterns, thereby ensuring that stuck-at faults in these ECC check bits can be excited, and see Fig 11 par. [0124]: A computer simulation program is used to verify the fault-coverage of the test data patterns, and see par. [0126]: The simulation program of FIG. 11 may also be used to verify that a marching "1" pattern and a marching "0" pattern (described below) provide 100% fault-coverage for two or more bit errors, and see also par. [0127] – [0129]).

Regarding claim 4, the combination of Leung and Koss further discloses wherein the pattern for each march includes an even bit for XOR operations with even cells in the memory and an odd bit for XOR operations with odd cells in the memory (see Leung, par. [0127]: A bit-march test using a marching "1" pattern followed by a marching "0" pattern is carried out as follows.  First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101.  If the data is read correctly, then the data pattern 0000000000000001H is written back to the same address location (i.e., address location "0").  In this manner, a logic "1" value is marched to bit location [0] of address location "0", and see par. [0128]: starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0").  In this manner, a logic "0" value is marched to bit location [0] of address location "0").

Regarding claim 5, the combination of Leung and Koss further discloses wherein the even bit and the odd bit for a current march are stored with each data word that is accessed (see Leung, par. [0127]: First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101, and see par. [0128]: Then, starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0")).

Regarding claim 6, the combination of Leung and Koss further discloses wherein the even bit and the odd bit are determined by the controller when each data word is accessed (see Koss, Fig 2, par. [0027]: The electronic test circuit 200 includes the control circuit 210 which controls the flow of the built-in test and the address selection circuit 120, and see Fig 3 par. [0030]: control circuit 210 controls the execution of the test that is performed on the RAM array 250, and see par. [0031]: March tests that can be employed to test the RAM array 250).

Regarding claim 8, the combination of Leung and Koss further discloses wherein the marches are distributed over a run time for the TMBIST process with time gaps between the marches (see Leung, par. [0127]: A bit-march test using a marching "1" pattern followed by a marching "0" pattern is carried out).

Regarding claim 10, the combination of Leung and Koss further discloses wherein the marches are distributed evenly over the run time for the TMBIST process (see Leung, par. [0127]: First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101.  If the data is read correctly, then the data pattern 0000000000000001H is written back to the same address location (i.e., address location "0").  In this manner, a logic "1" value is marched to bit location [0] of address location "0", and see par. [0128]: starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0").  In this manner, a logic "0" value is marched to bit location [0] of address location "0").

wherein the error messages are based upon comparisons of the ECC data from the memory with check codes generated by the ECC decoder from the payload data from the memory (see Leung, par. [0046]: The read data word RD[63:0] is input to check bit-generator 111.  The check-bit generator 111, similar to ECC generator 202 (FIG. 2), generates an 8-bit ECC check bit value in response to read data word RD[63:0].  This ECC check bit value is provided to syndrome generator and decoder 112.  Syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the corresponding ECC check bits provided by check bit generator 111.  The resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors.  In the case of a single-bit error, syndrome generator and decoder 112 generates an 8-bit signal identifying the location of the error bit from the syndrome, and activates a single-error identifier signal (1-ERR) to a logic high state).

Claim 20 is rejected according to the same reasons given above for claim 11.

Regarding claim 12, the combination of Leung and Koss further discloses wherein the error messages comprise at least one of detection of an uncorrectable error or detection of a correctable error (see Leung, par. [0046]: The resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors.  In the case of a single-bit error, syndrome generator and decoder 112 generates an 8-bit signal identifying the location of the error bit from the syndrome, and activates a single-error identifier signal (1-ERR) to a logic high state.  The 8-bit syndrome signal identifying the location of the error bit is transmitted to error correction unit 113.  In response, error correction unit 113 corrects the error bit).

Regarding claim 14, the combination of Leung and Koss further discloses wherein the TMBIST process comprises a plurality of marches, each march comprising a pattern to XOR with contents of cells within the memory, an even bit for XOR operations with even cells in the memory, and an odd bit for XOR operations with odd cells in the memory (see Leung, par. [0122]: in the first column of controllability matrix 1100, an exclusive OR operation is performed on the input data bits Di[0], Di[1] and Di[44], and see par. [0123]: controllability matrix 1100 illustrates that all of the ECC check bits can be toggled in response to different test data patterns, thereby ensuring that stuck-at faults in these ECC check bits can be excited, and see Fig 11 par. [0124]: A computer simulation program is used to verify the fault-coverage of the test data patterns, and see par. [0126]: The simulation program of FIG. 11 may also be used to verify that a marching "1" pattern and a marching "0" pattern (described below) provide 100% fault-coverage for two or more bit errors, and see par. [0127]: A bit-march test using a marching "1" pattern followed by a marching "0" pattern is carried out as follows.  First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101.  If the data is read correctly, then the data pattern 0000000000000001H is written back to the same address location (i.e., address location "0").  In this manner, a logic "1" value is marched to bit location [0] of address location "0", and see par. [0128]: starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0").  In this manner, a logic "0" value is marched to bit location [0] of address location "0").

Regarding claim 15, the combination of Leung and Koss further discloses storing the even bit and the odd bit for a current march with each data word that is accessed (see Leung, par. [0127]: First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101, and see par. [0128]: Then, starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0")).

Regarding claim 16, the combination of Leung and Koss further discloses determining with the controller the even bit and the odd bit when each data word is accessed (see Koss, Fig 2, par. [0027]: The electronic test circuit 200 includes the control circuit 210 which controls the flow of the built-in test and the address selection circuit 120, and see Fig 3 par. [0030]: control circuit 210 controls the execution of the test that is performed on the RAM array 250, and see par. [0031]: March tests that can be employed to test the RAM array 250).

Regarding claim 18, the combination of Leung and Koss further discloses wherein the marches are distributed over a run time for the TMBIST process (see Leung, par. [0127]: First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101.  If the data is read correctly, then the data pattern 0000000000000001H is written back to the same address location (i.e., address location "0").  In this manner, a logic "1" value is marched to bit location [0] of address location "0", and see par. [0128]: starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0").  In this manner, a logic "0" value is marched to bit location [0] of address location "0").

Regarding claim 19, the combination of Leung and Koss further discloses wherein the marches are distributed evenly over the run time for the TMBIST process (see Leung, par. [0127]: First, consecutive address locations are written with the all "0" pattern until all of the memory locations in memory array 101 are written.  Then, starting with address location "0", the all "0" pattern is read from memory array 101.  If the data is read correctly, then the data pattern 0000000000000001H is written back to the same address location (i.e., address location "0").  In this manner, a logic "1" value is marched to bit location [0] of address location "0", and see par. [0128]: starting again with address location "0", the all "1" pattern is read from memory array 101.  If the data is read correctly, then the data pattern FFFFFFFFFFFFFFFEH is written back to the same address location (i.e., address location "0").  In this manner, a logic "0" value is marched to bit location [0] of address location "0").

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (20050044467, pub. Feb. 24, 2005), in view of Koss (20030105999, pub. Jun. 5, 2003), and further in view of Mozak et al. (20140095947, pub. Apr. 3, 2014), hereinafter “Mozak”.

Regarding claim 7, the combination of Leung and Koss discloses all the claimed limitations as set forth in the rejection of claim 3 above.

The combination of Leung and Koss further discloses wherein the marches comprise at least … one march having all 1s (see Leung, par. [0113]: A marching algorithm with a solid pattern, such as all zeroes and all ones has been proven effective and is commonly employed in detecting these common memory faults, and see also par. [0127]).

The combination of Leung and Koss does not disclose wherein the marches comprise at least one march having a checkerboard pattern, at least one march having an inverse checkerboard pattern, …

However, Mozak discloses wherein the marches comprise at least one march having a checkerboard pattern, at least one march having an inverse checkerboard pattern (see Mozak, par. [0025]: March C test instructions can include command (rd,wi)# to Read data and Write inverse data for all memory locations, walking up through the addresses.  The command v(ri,wd)# is a command to Read inverse data and Write data for all memory locations, walking down through the addresses. Other features of the notation include what type of data (e.g., row strips, column stripes, or checkerboard) to use in the test, what (rank, bank, row, column) order to walk through the memory, and what portion of memory to test), …

Leung, Koss, and Mozak are analogous arts, because they are about memory testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Leung and Koss, with the feature in which a March C test instructions can include command (rd,wi)# to Read data and Write inverse data for all memory locations, walking up through the addresses, command v(ri,wd)# to Read inverse data and Write data for all memory locations, walking down through the addresses, and including what type of data (e.g., row strips, column stripes, or checkerboard) to use in the test, what (rank, bank, row, column) order to walk through the memory, and what portion of memory to test as disclosed by Mozak, with the motivation to provide precisely targeted, high bandwidth tests, as disclosed by Mozak in par. [0032].

.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (20050044467, pub. Feb. 24, 2005), in view of Koss (20030105999, pub. Jun. 5, 2003), further in view of Kilmer et al. (20030169634, pub. Sep. 11, 2003), hereinafter “Kilmer”, and further in view of Herzi et al. (20170068607, pub. Ma. 9, 2017), hereinafter “Herzi”.

Regarding claim 9, the combination of Leung and Koss discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Leung and Koss does not disclose wherein each march takes 2 to 10 milliseconds and the run time is one or more seconds.

However, Kilmer discloses wherein each march takes 2 to 10 milliseconds and (see Kilmer, par. [0057]: error detection during refresh operations method is also used to test memory cells for data retention time at different array refresh rates such as 4, 8 milliseconds) …

Leung, Koss, and Kilmer are analogous arts, because they are about memory testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Leung and Koss, with the feature in which error detection during refresh operations method is also used to test memory cells for data retention time at different array refresh rates such as 4, 8 

The combination of Leung, Koss, and Kilmer does not disclose:
… the run time is one or more seconds.

However, Herzi discloses:
… the run time is one or more seconds (see Herzi, par. [0038]: if the period is 1 second between SMIs and 1 millisecond per memory stress test, then it would take 1001 seconds to complete the memory stress test).

Leung, Koss, Kilmer, and Herzi are analogous arts, because they are about memory testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Leung, Koss, and Kilmer, with the feature in which it could take 1001 seconds to complete the memory stress test as disclosed by Herzi, with the motivation to reduce memory failures, as disclosed by Herzi in par. [0006].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111